DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image obtaining unit configured to obtain,” “an observation information obtaining unit configured to obtain,” “a driver state estimating unit configured to obtain,” “an alert unit configured to alert,” “a training data obtaining unit configured to obtain,” and “a learning processing unit configured to train” in claims 1-11 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “driving concentration,” “a degree of concentration,” “a degree of readiness,” “a state suited to driving,” and “a level of the readiness for driving” in claims 1-5, 12-16, 23, and 24 are relative and/or subjective terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Determining how concentrated or ready the driver is for driving is subjective. The driver state suited for driving is also subjective and can change depending on various applications, situations, methods, systems, etc. 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the claims have been interpreted as determining the state of the driver and whether the driver is distracted (for dependent claims).
Claims 2-11 and 13-22 depend from claims 1 and 12, respectively and therefore inherit all of the deficiencies of claims 1 and 12 set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-17, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al. (“The Monitoring Method of Driver’s Fatigue Based on Neural Network,” Proceedings of the 2007 IEEE International Conference on Mechatronics and Automation August 5 - 8, 2007, Harbin, China), hereinafter referred to as Ying.
Regarding claim 1, Ying teaches a driver monitoring apparatus comprising: 
an image obtaining unit configured to obtain a captured image from an imaging apparatus arranged so as to capture an image of a driver seated in a driver seat of a vehicle (Ying Fig. 1 & pg. 3558 left column: “CCD camera sample images with the frequency of 12. 720 images can be obtained within a minute”); 
an observation information obtaining unit configured to obtain observation information regarding the driver, the observation information including facial behavior information regarding behavior of a face of the driver (Ying Abstract: “This paper presents a new method of detecting driver’s alertness level and fatigue … fatigue monitor system can recognize that the driver is in decreased alertness state when he/she yawns more times than normal”; Ying Figs. 7-10); and 
a driver state estimating unit configured to obtain driving concentration information from a trained learner by inputting the captured image and the observation information to the trained learner and executing computational processing of the trained learner, the driving concentration Ying Abstract: “Put all the feature points into BP neural networks, adopts area matching arithmetic to recognize driver’s alertness level”; Ying pg. 3557 left column: “Mouth and eye’s states can be identified by BP neural network”; Ying pg. 3557 right column: “The images of gape, mouth opened normally, and mouth closed are trained in BP neural network, including 20 pieces of gape images, 20 pieces of mouth opened normally image, and 25 pieces of mouth closed image” – BP neural network is a machine learning algorithm used to train feedforward neural networks; Ying pg. 3557-3558: “C. The judge of driver’s alertness level. ‘0’ and ‘1’ are stand for mouth closed and open states … the tired appearance that can be judged and monitor system to give tired driver warning signal”).

Regarding claim 12, Ying teaches that the system causes a computer to perform the processes described in claim 1 (Ying pg. 3555 right column: “computer can get the areas of skin color and non-skin color … separate area of skin-color from the image”; Ying pg. 3558 right column: “This paper adopts VC++ to develop the software of driver’s alertness level system”). Therefore, Claim 12 is rejected using the same rationale as applied to claim 1 set forth above.

Regarding claims 2 and 13, Ying teaches the driver monitoring apparatus and method according to claims 1 and 12, wherein the driver state estimating unit obtains, as the driving concentration information, attention state information that indicates an attention state of the driver and readiness information that indicates a degree of readiness for driving of the driver Ying Abstract & pg. 3557-3558 discussed above; also see Ying pg. 3557 left column: Z1-Z3 and M1-M3 indicate different levels of the driver’s alertness).

Regarding claims 3 and 14, Ying teaches the driver monitoring apparatus and method according to claims 2 and 13, wherein the attention state information indicates the attention state of the driver in a plurality of levels, and the readiness information indicates the degree of readiness for driving of the driver in a plurality of levels (Ying Abstract & pg. 3557-3558 discussed above – closed eyes and open mouth over a predetermined period of time, i.e., exceeding normal time, is designated as “1” and judged to correspond to a tired driver, otherwise, the output is “0”).

Regarding claims 4 and 15, Ying teaches the driver monitoring apparatus and method according to claims 3 and 14, further comprising: an alert unit configured to alert the driver to enter a state suited to driving the vehicle in a plurality of levels in accordance with a level of the attention state of the driver indicated by the attention state information and a level of the readiness for driving of the driver indicated by the readiness information (Note that no patentable distinction is made by an intended use or result limitations unless some structural difference is imposed by the use or result on the structure or material recited in the claim. Ying Abstract & pg. 3557-3558 discussed above; Ying pg. 3558 left column: “the tired appearance that can be judged, and monitor system to give tired driver warning signal”; Ying pg. 3558 right column: “it can use whistle as gape alert. When driver is sleeping … and alert light starts winking to wake driver”).

Regarding claims 5 and 16, Ying teaches the driver monitoring apparatus and method according to claims 1 and 12, wherein the driver state estimating unit obtains, as the driving concentration information, action state information that indicates an action state of the driver Ying Abstract & pg. 3557-3558 discussed above – the system judges the alertness level of the driver and determines whether the driver is tried and/or sleeping by analyzing the facial images).

Regarding claims 6 and 17, Ying teaches the driver monitoring apparatus and method according to claims 1 and 12, wherein the observation information obtaining unit obtains, as the facial behavior information, information regarding at least one of whether or not the face of the driver was detected, a face position, a face orientation, a face movement, a gaze direction, a position of a facial organ, and an eye open/closed state, by performing predetermined image analysis on the captured image that was obtained (Note that only one of the alternative limitations is required by the claim language. Ying Fig. 5: shows the models used to determine the driver’s mouth and eye states; see Ying eqn. (2) for the mouth feature vector and eqn. (3) for the eye feature vector; also see Ying Abstract & pg. 3557-3558 discussed above).

Regarding claims 11 and 22, Ying teaches the driver monitoring apparatus and method according to claims 1 and 12, wherein the driver state estimating unit further inputs, to the learner, influential factor information regarding a factor that influences the degree of concentration of the driver on driving (Ying Abstract & pg. 3557-3558 discussed above – Fatigue and sleepiness affect the driver’s ability to perform driving; also see Ying pg. 3557 left column: Z1-Z3 and M1-M3 indicate different levels of the driver’s alertness – closed/narrow eyes due fatigue/sleepiness affect the driver’s vision).

Regarding claims 23 and 24, Ying teaches a learning apparatus and method comprising: 
Ying Abstract, Fig. 1 & pg. 3557-3558 discussed above); and 
a learning processing unit/step configured to train a learner by machine learning to output an output value that corresponds to the driving concentration information when the captured image and the observation information are input (Ying Abstract, Fig. 1 & pg. 3557-3558 discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (Proceedings of the 2007 IEEE International Conference on Mechatronics and Automation August 5 - 8, 2007, Harbin, China), in view of Lin et al. (U.S. PGPub No. 2016/0373645), hereinafter referred to as Ying and Lin, respectively.
claims 7 and 18, Ying teaches the driver monitoring apparatus and method according to claims 1 and 12, but does not appear to explicitly teach a resolution converting unit configured to lower a resolution of the obtained captured image to generate a low-resolution captured image, wherein the driver state estimating unit inputs the low-resolution captured image to the learner.
Pertaining to the same field of endeavor, Lin teaches teach a resolution converting unit configured to lower a resolution of the obtained captured image to generate a low-resolution captured image, wherein the driver state estimating unit inputs the low-resolution captured image to the learner (Lin ¶0032: “as the iris recognition needs a higher image resolution and the pupil area identification needs a lower image resolution, in this embodiment a resolution and a frame rate of the image sensor 12 may be adjustable”; Lin ¶0060: “The face detection engine 631 and the eye detection engine 633 are machine learning engines which are trained to recognize a face and eyes respectively”).
Ying and Lin are considered to be analogous art because they are directed to image processing using neural networks for feature detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for monitoring driver’s fatigue (as taught by Ying) to decrease the image resolution (as taught by Lin) because the combination provides processing flexibility depending on the feature to be detected and classified (Lin ¶0032).

Regarding claims 8 and 19, Ying teaches the driver monitoring apparatus and method according to claims 1 and 12, wherein the learner includes a fully connected neural network to which the observation information is input, a neural network to which the captured image is input, and a connection layer that connects output from the fully connected neural network and output from the neural network (Ying pg. 3557 left column: “there are three layers in BP network, including input layer which has three neural units, hidden layer which has 14 units … 
However, Ying does not appear to explicitly teach that the neural network is a convolutional neural network.
Pertaining to the same field of endeavor, Lin teaches using a convolutional neural network (Lin ¶0060: “the face detection engine 631 and the eye detection engine 633 are implemented by an adaptive boosting or a convolution neural network, and trained before shipment of the image system 600 to respectively recognize the face and eyes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for monitoring driver’s fatigue (as taught by Ying) to use a CNN (as taught by Lin) because the combination can detect features of interest with pre-trained images (Lin ¶0060).

Claim(s) 9-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (Proceedings of the 2007 IEEE International Conference on Mechatronics and Automation August 5 - 8, 2007, Harbin, China), in view of Lin et al. (U.S. PGPub No. 2016/0373645), and further in view of Wollmer et al. (“Online driver distraction detection using long short-term memory,” IEEE Trans. Intell. Transp. Syst., vol. 12, no. 2, pp. 574–582, Jun. 2011), hereinafter referred to as Ying, Lin, and Wollmer, respectively.
Regarding claims 9 and 20, Ying, in view of Lin, teaches the driver monitoring apparatus and method according to claims 8 and 19, but does not appear to explicitly teach that the learner further includes a recurrent neural network to which output from the connection layer is input.
Pertaining to the same field of endeavor, Wollmer teaches a recurrent neural network to which output from the connection layer is input (Wollmer Abstract: “we propose a novel technique for online detection of driver’s distraction, modeling the long-range temporal context Wollmer Fig. 3).
Ying, in view of Lin, and Wollmer are considered to be analogous art because they are directed to image processing for detecting the driver state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for monitoring driver’s fatigue using a BP and CNN (as taught by Ying, in view of Lin) to use a LSTM RNN (as taught by Wollmer) because the combination enables a reliable subject-independent detection of driver distraction (Wollmer Abstract).

Regarding claims 10 and 21, Ying, in view of Lin and Wollmer, teaches the driver monitoring apparatus and method according to claims 9 and 20, wherein the recurrent neural network includes a long short-term memory block (Wollmer Abstract discussed above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-7, 12-18, and 23-24 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 10, 11, 14, and 15 of copending Application No. 16/303,710 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to monitoring the state of the driver.
Instant Application (16/484,480)
Co-pending application (16/303,710)
Claim 1, 12
Claims 1, 2, 10
Claims 2-5, 13-16
Claim 11

Claim 5
Claim 6, 17
Claim 8
Claims 23-24
Claim 14-15


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 11 and 22 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/179,984 and claims 1 and 10 of 16/143,367 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to monitoring the state of the driver.
Instant Application (16/484,480)
Co-pending application 
Claims 11 and 22
Claims 1 and 7 (16/179,984)
Claims 11 and 22
Claims 1 and 10 (16/143,367)


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 8 and 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, and 10 of copending Application No. 16/303,710 in view of Lin et al. (U.S. PGPub No. 2016/0373645).
Regarding claims 8 and 19, 16/303,710 teaches the driver monitoring apparatus and method according to claims 1 and 12, but does not appear to explicitly teach that the learner includes a fully connected neural network to which the observation information is input, a convolutional neural network to which the captured image is input, and a connection layer that connects output from the fully connected neural network and output from the neural network.
Pertaining to the same field of endeavor, Lin teaches the learner includes a fully connected neural network to which the observation information is input, a convolutional neural network to which the captured image is input, and a connection layer that connects output from Lin ¶0060: “the face detection engine 631 and the eye detection engine 633 are implemented by an adaptive boosting or a convolution neural network, and trained before shipment of the image system 600 to respectively recognize the face and eyes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for monitoring driver’s state (as taught by 16/303,710) to use a fully connected CNN (as taught by Lin) because the combination can detect features of interest with pre-trained images (Lin ¶0060).
This is a provisional nonstatutory double patenting rejection.

Claim(s) 9, 10, 20, and 21 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, and 10 of copending Application No. 16/303,710 in view of Lin et al. (U.S. PGPub No. 2016/0373645).
Regarding claims 9 and 20, 16/303,710, in view of Lin, teaches the driver monitoring apparatus and method according to claims 8 and 19, but does not appear to explicitly teach that the learner further includes a recurrent neural network to which output from the connection layer is input.
Pertaining to the same field of endeavor, Wollmer teaches a recurrent neural network to which output from the connection layer is input (Wollmer Abstract: “we propose a novel technique for online detection of driver’s distraction, modeling the long-range temporal context of driving and head tracking data. We show that long term-short memory (LSTM) recurrent neural networks enable a reliable subject-independent detection of inattention with an accuracy of up to 96.6 %”; Wollmer Fig. 3).
16/303,710, in view of Lin, and Wollmer are considered to be analogous art because they are directed to image processing for detecting the driver state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 

Regarding claims 10 and 21, 16/303,710, in view of Lin and Wollmer, teaches the driver monitoring apparatus and method according to claims 9 and 20, wherein the recurrent neural network includes a long short-term memory block (Wollmer Abstract discussed above).

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Soo Shin/Primary Examiner, Art Unit 2667